 CHESTERCABLE CORP.615ditions are uniform as far as possible throughout the Employer'sorganization.Accordingly, I would and do find that a unit limitedto Danville, Virginia, is inappropriate.MEMBER BEAN took no part in the consideration of the above De-cision and Order.Chester Cable Corp.andLocal No. 441,Metal Precision, Elec-tronics and Production Workers, National Independent UnionCouncil,PetitionerandLocal No.1783, International Brother-hood of Electrical Workers,AFL-CIO.Case No. 2-RC-9679.April 3, 1959SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted among certain employeesof the Employer, on December 19, 1958, under the direction andsupervision of the Regional Director for the Second Region.Atthe conclusion of the election, the parties were furnished with a tallyof ballots which shows that 111 ballots were cast, of which 50 werefor the Petitioner, 52 were for the Intervenor, and 9 were challenged.The challenges were sufficient in number to affect the results of theelection.On December 29, 1958, the Petitioner filed timely objections toconduct affecting the results of the election.After investigation ofthe objections and challenges, the Regional Director, on February12, 1959, issued and served upon the parties his report on objectionsand challenged ballots.On February 20, 1959, the Employer filedexceptions solely to the disposition of three of the nine challengesin the Regional Director's report, as will be described below.ThePetitioner and the Intervenor filed no exceptions.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to athree-member panel [Members Rodgers, Jenkins, and Fanning].The Regional Director found in his report that the objections filedby the Petitioner were without merit and, accordingly, recommendedthat they be overruled.As no exceptions were filed to this recom-mendation, we adopt it.The Regional Director recommended that the challenges to theballots of Charles Weeks, Morris Conterino, Howard Doremus, VetoMangano, Thomas Murphy, Joseph Lawrence, and Anoinette Wan-czyk be overruled, and that their ballots be opened and counted.Healso recommended that the challenges to the ballots of CorneliusMeeuwisse and Floyd Crossway be sustained.As no exceptions were123 NLRB No. 84. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled to the recommendations concerning Weeks, Conterino, Doremus,Mangano, Meeuwisse, and Crossway, we adopt the Regional Direc-tor's recommendation as to those challenges.The Employer filed ex-ceptions to the Regional Director's findings and recommendation astoMurphy, Lawrence, and Wanczyk.The Regional Director found that Murphy, Lawrence, and Wan-czyk held the status of laid-off employees on the election date, andthat these employees had a reasonable expectancy of future employ-ment by the Employer as of such date, which rendered them eligibleto vote.Thus, his investigation disclosed that Murphy and Lawrencehad worked for the Employer as machinists, 41/2 and 11/2 years,respectively, prior to being laid off on November 7, 1958.He foundthat pursuant to the departmental seniority in force in the plant,Murphy would be entitled to recall first, and Lawrence second, in theevent additional machinists were required by the Employer.Hefound that Wanczyk, a braider, was first employed by the Employeron November 7, 1957; that prior to her layoff for economicreasonson November 7, 1958, she had twice been laid off and later recalled towork ; and that her departmental seniority placed her next in linefor recall in the event additional braiders were required.We disa-gree with the Employer's position in its exceptions that the RegionalDirector's conclusions and recommendations as to Murphy,' Lawrence,and Wanczyk are not based upon sufficient evidence.Accordingly,we adopt the Regional Director's findings that they were eligible tovote as of the time of the election, and shall order their ballotsopened and counted.[The Board directed that the Regional Director for the SecondRegion shall, pursuant to National Labor Relations Board Rules andRegulations, open and count the ballots of Weeks, Conterino, Dore-mus, Mangano, Murphy, Lawrence, and Wanczyk, and serve uponthe parties a revised tally of ballots, including therein the countof said challenged ballots.]I On February11, 1959, the General Counsel issued a formal complaint based upon acharge filedby Murphyalleging that his November 7, 1958, layoff violated Section 8(a) (3)of the Act.Our findingherein as to Murphy's eligibility to vote in no way'affects theissues and the possible disposition of the pending unfair labor practice case.Wiese Plow Welding Co., Inc.andInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO.Case No. 18-CA-86/..April 6, 1959DECISION AND ORDEROn September 17, 1958, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in this proceeding, funding that the Respondent123 NLRB No. 73.